Title: From George Washington to Lieutenant Colonel Udny Hay, 1 August 1780
From: Washington, George
To: Hay, Udny


					
						Dr Sir
						Peck’s Kill August 1. 1780
					
					From the great & many difficulties and the delay which attend land transportation, I think it essential that several of the Albany Sloops should be brought down to Kings ferry as soon as possible, where they can occasionally take in provision & other Stores and convey them down the River to some Landing convenient to the Army. You will therefore pursue immediate measures for collecting a good Many & have them brought down to Kings ferry. And you will embrace the opportunity which will be offered by their coming, to bring down all the plank & Square Timber that may be collected. Too much expedition cannot be used in executing this busin⟨ess⟩. I am Dr Sir, with great regard Yr Most Obedt st
					
						G.W.
					
				